Case 1:19-cv-02685-GLR Document 1-2 Filed 09/12/19 Page 1 of 2

Nehia H. ENTERED
ghia H. Pho ee flO TT pecenen

cD
Register Number 64014-037.  __—_*™

AN TSS TRIST COUR;
1 <5: Or MARYLAND.

—-BEBUTY

FCI Butner Low

  

Federal Correctional institution
Post Office Box 999
Butner, North Carolina 27509

Robert C. Bonsib, Esquire

MarcusBonsib LLC

6411 Ivy Lane, Suite 116

Greenbelt, MD 20770 July 18, 2019

Re: Work Product

Dear Mr. Bonsib:

| write to you with specific regards to my previous request for the entirety of my work
product related to my criminai case.

Upon information and belief, you spoke with my son and at that time you indicated you were
unable to provide to me a large portion of my work Product as such may be included as
classified data.

At this time, you have provided nothing whatsoever, and | have received nothing. While |
understand your constraints in this regard, this provides an imbroglio as | cannot proceed with
my collateral attack without being able to provide specific information to the Court.

At this juncture, | am requesting that you provide to me, in writing, what the exact nature of
the withholding amounts to, the estimated page material and what such covers.

 
 

 

OO —
Case 1:19-cv-02685-GLR Document 192 Filed 09/12/19 Page 2 of 2

~

Additionally, lam requesting whatever documents you do have that are not being
designated as classified. Surely the entirety of material that | have requested, by way of my
previous June 7, 2019 correspondence, is not classified,

Criminal defendant.

fam requesting that you expedite any provision of any material amenable to my request, any
response that you have in this regard and please expedite review of my data and request so
that you may process such and | may make timely filings.

As always, | appreciate your time and attention in this matter.

d Regards, ———

Nghia H. Pho

   

Ce:

File

 

 
